Citation Nr: 0304764	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Evaluation for chronic anterior cruciate ligament tear of the 
right knee, currently rated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to January 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO).  The RO granted 
service connection for chronic anterior cruciate ligament 
tear of the right knee with a 10 percent evaluation.  The 
Board notes that the veteran is not appealing the grant of a 
30 percent disability rating for the left knee.


FINDINGS OF FACT

1.  Chronic anterior cruciate ligament tear of the right knee 
is manifested by limitation of motion with no more than 
slight functional impairment.

2.  The right knee instability is moderate in degree.


CONCLUSIONS OF LAW

1.  Chronic anterior cruciate ligament tear of the right knee 
is 20 percent disabling based upon limitation of motion and 
functional impairment.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5299-5258 (2002).

2.  Chronic anterior cruciate ligament tear of the right knee 
is 20 percent disabling based upon instability of the knee.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the September 2002 decision and statement of the case, the 
Decision Review Officer provided the veteran with the text of 
Diagnostic Code 5257, which states that slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating, moderate recurrent subluxation or 
lateral instability of the knee warrants a 20 percent 
disability rating, and severe recurrent subluxation or 
lateral instability of the knee warrants a 30 percent 
disability rating.  The veteran was also provided with the 
text of Diagnostic Code 5258, which states that cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
disability rating, and Diagnostic Code 5259, which states 
that cartilage, semilunar, removal of, symptomatic, warrants 
a 10 percent disability rating.  The veteran was also 
provided with the text of Diagnostic Code 5260, which states 
that limitation of flexion of the leg to 60 degrees warrants 
a zero percent disability rating, to 45 degrees warrants a 10 
percent disability rating, to 30 degrees warrants a 20 
percent disability rating, and to 15 degrees warrants a 30 
percent disability rating.  Finally, the veteran was provided 
with the text of Diagnostic Code 5261, which states that 
limitation of extension of the leg to 5 degrees warrants a 
zero percent disability rating, to 10 degrees warrants a 10 
percent disability rating, to 15 degrees warrants a 20 
percent disability rating, to 20 degrees warrants a 30 
percent disability rating, to 30 degrees warrants a 40 
percent disability rating, and to 45 degrees warrants a 50 
percent disability rating.  By providing the veteran with the 
provisions of the potentially applicable Diagnostic Codes, 
the veteran was informed of what evidence was necessary for 
higher evaluations.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2001 VCAA letter, the RO indicated 
that it was ultimately the veteran's responsibility to submit 
private medical records, and that it was the RO's 
responsibility to obtain treatment records from a VA medical 
facility, provided that the veteran gave the dates and 
locations of treatment.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA obtained the veteran's service medical 
records and the VA treatment records.  The veteran has not 
identified the existence of any additional evidence that 
would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

Problems with the right knee were documented in a March 1995 
VA treatment report which indicated that the veteran had been 
playing basketball the previous day when his right knee 
popped out.  The physician noted that the veteran had a 
history of a torn ACL on the left knee and that the veteran 
now felt the same in the right knee.  The physician noted 
that the ligaments seemed intact.

A December 1998 joint examination report indicated that in 
1995 the veteran suffered a right knee medial collateral 
ligament sprain.  The report indicated that the veteran 
stated that there was pain in the right knee with rare giving 
way, that the knee would flare up once a week, with severity 
of 7 out of 10, caused by work activities and temperature 
changes.  The veteran indicated that he continued to function 
with pain, and that he did his normal job with discomfort.  
The examiner reported range of motion of the right knee as 0 
degrees for extension, 140 degrees for flexion (passive), and 
130 degrees for flexion (active).  The examiner indicated 
pain in the right knee during flare-ups with extension 
limited to "170 degrees."  The examiner reported that the 
veteran had a normal gait and had no ankylosis of the knee.  
Medial and lateral collateral ligaments were normal, and the 
McMurray's test was normal.  The examiner entered a diagnosis 
of chronic tendonitis in the right knee, rule out meniscus 
tear in the right knee.

A December 1998 MRI report of the right knee indicated that 
both the medial and collateral ligaments were intact.  There 
was some high signal in the posterior horn of the medial 
meniscus, which the examiner noted did not appear to reach 
the articular surface.  The examiner reported that he did not 
see a definite tear.  The examiner noted that the central 
high signal in the posterior medial meniscus could be due to 
central degeneration.  The examiner noted that "as far as I 
can tell" the lateral meniscus looked intact.  There was a 
small amount of joint fluid present, and the posterior 
cruciate ligament was intact.  The examiner stated that the 
anterior cruciate ligament (ACL) was visualized and torn, 
that it may be "lying" on top of the tibia, and that the 
posterior cruciate ligament was intact.  The examiner entered 
a conclusion of small joint effusion, probably torn ACL, no 
definite meniscus tear is seen.

In a December 1999 medical examination report, the examiner 
noted that the veteran had a slight antalgic gait favoring 
the left side.  The examiner reported that there was no 
palpable effusion of the right knee, but there was some mild 
tenderness over the medial joint line.  He stated that no 
lateral joint tenderness was noted.  Full range of motion 
from 0 degrees to 140 degrees was noted, as was normal 
extension.  The examiner stated that no crepitus was noted 
throughout the arc of motion of the right knee, and no 
instability was noted in the right knee, either laterally or 
medially.  Anterior drawer sign was negative.  The examiner 
noted that the December 1998 MRI scan of the right knee 
showed a small joint effusion secondary to a probably torn 
ACL.  

In a March 2001 VA outpatient treatment report, the examiner 
noted that the veteran indicated that he had been favoring 
his right knee and that he had started having problems with 
the right knee, including occasional pain and giving way.  
The examiner entered an impression of bilateral knee pain.

In a May 2001 VA examination report, the examiner noted that 
the veteran had completely normal movement of the right knee, 
but that there was popping when he tried to flex it.  The 
examiner noted that there was no pain on motion of the joint.  
The examiner concluded that the veteran had a chronic 
condition of the right knee in the form of an ACL tear, based 
on a review of the December 1998 MRI scan of the right knee.

In a June 2001 statement, the veteran asserted that he 
received an inadequate compensation and pension examination 
because it was not performed by an orthopedic specialist.  He 
asserted that the rating decision made no mention of the x-
ray results noting any degenerative changes in his right 
knee.  He indicated that the rating decision contained an 
erroneous statement about the veteran playing softball.  The 
veteran asserted that he did not play softball or run because 
of weakness and instability in the right knee.

In a July 2001 VA outpatient treatment report, it was noted 
that the veteran was having trouble with the right knee 
giving way, that he could not run or play sports, and that he 
had been turned down for several jobs because of his knee.  
Range of motion was within normal limits, there was positive 
pivot shift and Lachman's bilaterally, and medial lateral 
stability was within normal limits.  

In a November 2001 VA outpatient treatment report, it was 
noted that the veteran requested a right knee brace.  A 
physical examination of the right knee showed negative 
Lachman's but a positive pivot shift.  The examiner entered 
an impression of old ACL tears with instability.

A July 2002 VA physical examination report indicated that the 
veteran's right knee had a slight effusion, very mild medial 
joint line tension, ligaments were positive for ACL laxity, 
Lachman's, and pivot shift.  Range of motion was full.  The 
examiner entered an impression of symptomatic ACL 
insufficiency in both knees, left greater than the right.

In a July 2002 treatment report, it was noted that the right 
knee had instability with a 2+ Lachman's and a pivot glide to 
a 1+ pivot shift.  

In an October 2002 statement, the veteran indicated that the 
May 2001 VA examination was for the purpose of discussing his 
upcoming surgery and that he did not receive an examination 
that evaluated his range of motion.  He stated that his daily 
activities were restricted because of the instability and 
pain.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent disability rating, 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent disability rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).

Under Diagnostic Code 5258, cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint warrants a 20 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002).

Under Diagnostic Code 5259, knee cartilage, semilunar, 
removal of, symptomatic warrants a 10 percent disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a zero percent disability rating, to 
45 degrees warrants a 10 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 15 
degrees warrants a 30 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a zero percent disability rating, 
to 10 degrees warrants a 10 percent disability rating, to 15 
degrees warrants a 20 percent disability rating, to 20 
degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 40 percent disability rating, and to 45 
degrees warrants a 50 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Disability evaluations are based on functional impairment.  
Functional impairment may be due to limitation of motion due 
to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
38 C.F.R. §§ 4.40, 4.45).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered, a Diagnostic Code for a closely related disease 
or injury may be used, provided that the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (2002).  The Board finds that Diagnostic 
Code 5257, referring to "other impairment of the knee" 
involving recurrent subluxation or lateral instability, is 
closely analogous to the veteran's knee disability.  The 
Board also finds that Diagnostic Code 5258, referring to 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint, is 
applicable.


a.  Instability of the Right Knee

The Board has reviewed the evidence of record and finds that 
the evidence supports the grant of a separate evaluation for 
instability of the right knee.

Specifically, the Board finds that the evidence shows that 
there is moderate instability of the right knee, which would 
warrant a separate grant of a 20 percent disability rating 
under Diagnostic Code 5257, as the veteran's current 
evaluation under Diagnostic Code 5258 does not contemplate 
instability of the right knee.

Under Diagnostic Code 5257, impairment of the knee involving 
slight recurrent subluxation or lateral instability warrants 
a 10 percent disability rating, moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
disability rating, and severe recurrent subluxation or 
lateral instability warrants a 30 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  The 
Board notes that the evidence is negative for subluxation.  
The December 1999 independent medical examination report 
indicated that there was no instability in the right knee, 
either laterally or medially.  The July 2001 VA outpatient 
treatment report indicated that medial lateral stability was 
within normal limits.  The November 2001 VA outpatient 
treatment report indicated there were old ACL tears with 
instability.  The July 2002 treatment report noted that both 
knees had instability, showing a 2+ Lachman's in the right 
knee with a pivot glide to a 1+ pivot shift.  The most recent 
medical evidence shows moderate instability of the right 
knee, and a 20 percent disability rating is warranted under 
Diagnostic Code 5257.

In reaching this determination, the Board has considered all 
the evidence of record, including the veteran's own lay 
statements.  The Board concludes that a layman is competent 
to report that he has instability.  The fact that some 
examinations were normal and some showed instability just 
reflects that examiners may reach differing interpretations 
of the evidence.  In this case, the Board concludes that the 
veteran's statements throughout the record that he has 
instability have been confirmed.  For that reason, the Board 
concludes that the condition has not significantly changed 
and that a uniform rating, rather than a staged rating, is 
warranted.  The Board notes that the veteran is appealing the 
initial assignment of an evaluation following the award of 
service connection for chronic ACL tear of the right knee and 
that in such cases, the Board must consider whether staged 
ratings should be assigned based upon the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  To the extent 
that the veteran has reported instability, the Board accepts 
that he has instability.  However, the degree of instability 
reported by him is imprecise and does not provide a basis 
upon which to conclude that there is severe instability.  In 
order to warrant a disability rating higher than 20 percent 
under Diagnostic Code 5257, the evidence must show a severe 
recurrent subluxation or lateral instability.  The Board 
notes that one medical report showed a 2+ Lachman's while the 
remaining reports showed normal stability and no evidence of 
subluxation.  A 2+ Lachman's shows only moderate instability, 
and therefore only a 20 percent evaluation, and no more, is 
warranted for the instability of the right knee.

The Board notes that the Court has held that DeLuca v. Brown, 
8 Vet. App. 202 (1995), is not applicable to Diagnostic Code 
5257, as it is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  


b.  Functional Impairment of the Right Knee

The Board has reviewed the evidence of record and finds that 
the evidence supports a 20 percent evaluation based upon 
functional impairment.

The Board notes that the RO awarded the veteran a 10 percent 
disability rating for functional impairment under Diagnostic 
Code 5258.  However, Diagnostic Code 5258 only provides for a 
20 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2002).  The Board is unable to conclude 
that the use of this Diagnostic Code is clearly and 
unmistakably erroneous as the existence of a meniscus injury 
has been suspected.  Therefore, rating by analogy to Code 
5299-5258 is supportable, even if the Board would not have so 
selected this Diagnostic Code.  Therefore, the assignment of 
a 10 percent disability rating is not supportable and a 20 
percent evaluation is assigned.  See id.  The use of 
Diagnostic Code 5259 is inappropriate as the veteran has not 
undergone an operative procedure (removal).  The Board has 
considered sending the case back to the regional office for 
further action versus deciding the case based on the law, 
regulations and decisions of the Court.  In this regard, the 
Court has clearly established that the selection of a 
diagnostic code has legal implications.  For the best 
explanation of the use of an analogous rating and the use of 
a diagnostic code, the Board refers the reader to Green v. 
West, 11 Vet. App. 472 (1998).  

Under Diagnostic Code 5258, cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint warrants a 20 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  This 
Diagnostic Code contemplates limitation of motion, and thus 
evidence of limitation of motion is relevant to analysis 
under Diagnostic Code 5258.  Limitation of motion of the knee 
is addressed under Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the leg to 60 
degrees warrants a zero percent disability rating, to 45 
degrees warrants a 10 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 15 
degrees warrants a 30 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Under 
Diagnostic Code 5261, limitation of extension of the leg to 5 
degrees warrants a zero percent disability rating, to 10 
degrees warrants a 10 percent disability rating, to 15 
degrees warrants a 20 percent disability rating, to 20 
degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 40 percent disability rating, and to 45 
degrees warrants a 50 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

As noted above, the veteran is now in receipt of a 20 percent 
evaluation under Diagnostic Code 5258.  He may not receive a 
separate evaluation under Diagnostic Code 5258 and a 
limitation of motion code as such would violate a General 
Counsel opinion and the rule against pyramiding.  In that 
opinion, the General Counsel determined that limitation of 
motion was contemplated under Diagnostic Code 5259.  See VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  The Board notes 
that the only difference between Diagnostic Codes 5258 and 
5259 is that Diagnostic Code 5259 contemplates surgery.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See Deluca, 8 Vet. 
App. at 206 (discussing 38 C.F.R. §§ 4.40, 4.45).  In order 
to warrant a higher evaluation, the evidence must establish 
either the functional equivalent of limitation of motion or 
the actual limitation of flexion to 15 degrees or limitation 
of extension to 20 degrees.  In the December 1998 joint 
examination report, the examiner noted that the veteran 
stated that there was pain in the right knee with rare giving 
way, that the knee would flare up once a week, with severity 
of 7 out of 10, caused by work activities and temperature 
changes.  The veteran indicated in that report that he 
continued to function with pain, and that he did his normal 
job with discomfort.  The examiner indicated that there was 
pain in the right knee during flare-ups when extension was 
limited to 170 degrees.  The March 2001 VA outpatient 
treatment report indicated that the veteran had occasional 
pain and giving way in his right knee.  The May 2001 VA 
examination report indicated that the veteran had completely 
normal movement of the right knee, but that there was popping 
when he tried to flex it.  The examiner in that report noted 
that there was no pain on motion of the joint.  The July 2001 
VA outpatient treatment report indicated that the veteran was 
having trouble with his knee giving way, that he could not 
run or play sports, and that he had turned down several jobs 
because of his knee.  Range of motion was within normal 
limits in that report, however.  In an October 2002 
statement, the veteran indicated that his daily activities 
were restricted because of instability and pain.

The veteran has slight limitation of motion, as evidenced in 
the December 1998 joint examination report, which indicated 
that the veteran had 140 degrees flexion (passive) and 130 
degrees flexion (active) in the right knee, with zero degrees 
for extension.  Flexion to 140 and extension to zero is 
normal.  See 38 C.F.R. § 4.71a, Plate II.  The report of 130 
degrees flexion shows no more than slight limitation of 
motion.  See id.  Extension was limited to 170 degrees during 
flare-ups, which would warrant no more than a 10 percent 
disability rating under Diagnostic Code 5261 for limitation 
of extension.  The remaining reports show normal range of 
motion.  For example, the December 1999 medical examination 
report indicated full range of motion from 0 to 140 degrees, 
with normal extension.  Range of motion was reported as 
"normal" in the July 2001 VA outpatient treatment report 
and the July 2002 VA physical examination report.  

The veteran's complaints of pain have been contemplated in 
the 20 percent evaluation for functional impairment.  
However, the veteran's functional impairment is indicative of 
no more than slight functional impairment due to pain or any 
other factor and thus no more than a 20 percent evaluation is 
warranted.  The evidence establishes the presence of slight 
limited motion.  This evaluation is consistent with the 
assignment of the minimum compensable evaluation for the 
joint when there is periarticular pathology productive of 
painful motion.  See 38 C.F.R. § 4.59 (2002).  

Neither the veteran nor the medical examiners have identified 
functional impairment which is more than that contemplated by 
the evaluation.  In order to warrant an evaluation in excess 
of 20 percent, there must be the actual or functional 
equivalent of limitation of extension to 20 degrees or the 
actual or functional equivalent of limitation of flexion to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  The December 1998 joint examination report indicated 
that extension was limited to 170 degrees.  Normal extension 
is 180 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Thus 
extension was only limited by 10 degrees, which warrants only 
a 10 percent disability rating under Diagnostic Code 5261.  
Flexion was limited to 130 degrees in the December 1998 joint 
examination report, which would warrant no more than a 10 
percent evaluation under Diagnostic Code 5260.  The 
preponderance of the evidence reflects that there is no more 
than the functional equivalent of minimal limitation of 
motion, and thus the Board finds that the veteran does not 
warrant a disability rating higher than 20 percent for 
functional impairment.

Finally, review of the record reveals that the Decision 
Review Officer, in the September 2002 decision and statement 
of the case, has expressly considered referral of this case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The RO found that the 
evidence did not show that this case presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


ORDER

A separate 20 percent evaluation for chronic ACL tear of the 
right knee based upon instability is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A 20 percent evaluation for chronic ACL tear of the right 
knee based upon limitation of function is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

